Citation Nr: 1223009	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a urinary condition manifested by pyuria.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case originally came before the Board of Veterans' Appeals (Board) from a rating decision of July 2008 from the Winston-Salem North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for pyuria.  

This matter was previously before the Board in March 2011, at which time the Board denied the claims for service connection for bilateral hearing loss and a follicular cyst of the scrotal region, recharacterized the current issue as for service connection for a urinary condition manifested by pyuria and remanded it for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a urinary condition manifested by pyuria.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a urinary condition manifested by pyuria have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
With regard to the claim for service connection, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in December 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA also informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources. 

With respect to the Dingess requirements, the December 2007 letter also included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records. The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file.  Per the instructions of the March 2011 Board remand, the AMC also requested that the Veteran identify any treatment for any urinary tract disorder since his discharge in a March 2011 letter.  The Veteran did not provide any such information.  

In addition, also per the Board remand instructions, the Veteran received a VA medical examination in March 2011.  The VA examiner provided specific medical opinions pertinent to the issue on appeal and findings sufficient to make a decision.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim
 
The Veteran initially claimed that he has pyuria that developed in service.  The Board subsequently recharacterized the claim as for a urinary condition manifested by pyuria.

As an initial matter, the Board notes that pyuria is "the presence of pus in the
urine." See Dorland's Illustrated Medical Dictionary 1555 (30th ed. 2003). 

Service treatment records do not document pyuria findings until a few months prior to the Veteran's separation from service.  In February 7, 1968 record, an examiner noted that the Veteran had pyuria on the January 1968 separation examination.  The examiner also noted that the Veteran denied dysuria, nocturia and frequency.  The examiner found the Veteran to have poor hygiene.  A March 1968 urology consult request note documented that the examiner had originally believed the Veteran's pyuria to be due to poor hygiene, but that the Veteran was subsequently given medication for it.  A genitourinary examiner, in April 1968, subsequently noted that the Veteran had pyuria of unknown etiology.  The Veteran received additional testing on April 4, 1968, at which time the examiner found him to be clear for separation.

The record does not document any complaints of, or treatment for, pyuria for decades following the Veteran's April 1968 separation from service.  

The Veteran received a VA examination in June 2008, which did not include a review of the claims file.  The Veteran reported that during service he had a urinary tract infection, which had been referred to as pyuria, and had been treated with antibiotics at that time.  The Veteran denied any recurrent urinary tract infection following his discharge.  He also denied nocturia, urinary incontinence, the obstructive urinary symptoms of a straining condition, recurrent urinary tract infection, renal colic and acute nephritis.  The Veteran reported that he was not taking any medication for his genitourinary condition.  He also noted that he had had a cyst at the right inguinal area close to the scrotum area in 1968, which was removed.

The June 2008 VA examiner found the urinalysis to be negative for nitrite and leukocyte Estrace, indicating no urinary tract infection.  The examiner found the urinalysis findings to be consistent with the Veteran's report of no urinary tract infections.

The June 2008 VA examiner also found the Veteran to have an elevated creatinine, mild renal insufficiency condition.  The examiner noted that the Veteran has had hypertension for several years and that his renal insufficiency was a likely complication of hypertension, and not due to a urinary tract infection.  The examiner then diagnosed the Veteran with a status post follicular cyst removal of the right inguinal area during service, with residual healed surgical scar, and an episode of pyuria after the cyst removal.  The examiner found that the pyuria had resolved with treatment and that there were no recurrent urinary tract infections after discharge from service.  

The Veteran received another VA examination in March 2011, which included a claims file review.  The Veteran again reported treatment for a urinary tract condition in service and that he had no further problems with his urinary tract condition after service.

The March 2011 VA examiner noted that the Veteran did not report general systemic symptoms due to genitourinary disease.  The Veteran denied urinary symptoms of urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dribbling, straining to urinate, hematuria, urine retention, urethral discharge and renal colic.  The Veteran did report having dysuria.

The March 2011 VA examiner reported finding normal bladder and urethra examinations.  The examiner found the Veteran to have no diagnosis related to genitourinary problems.  The examiner also found the Veteran to have chronic kidney disease, but that it was not related to his urinary tract condition during service.

The VA examiner clarified that following review of the existing medical information, the Veteran's history, and clinical examination and testing, it was the examiner's opinion that the Veteran's symptom of dysuria was not caused by service.  The examiner noted that the Veteran had pyuria on his January 1968 separation examination, that the Veteran denied dysuria, nocturia or frequency in February 1968, and that a subsequent examiner found him to have pyuria and treated him with an oral antibiotic.  The examiner then noted that the Veteran subsequently received an intravenous pyelogram in April 1968, which was negative, and that a service examiner cleared him for discharge.  The VA examiner further noted that the Veteran had no further problem with a urinary condition after his discharge and that his current urine analysis was negative.  The VA examiner opined that based on the facts, it was his opinion that the Veteran's current reported symptom of dysuria was not caused by the in-service urinary condition.  

The Veteran's VA medical records also do not document any complaints of, or treatment for, a urinary condition manifested by pyuria, though they do include treatment for a kidney disorder.  In a July 2009 VA medical record, the examiner found the Veteran to have chronic kidney disease, stage 3, most likely due to long-standing hypertension nephroscleroris. 

Although the Board does not dispute the Veteran's report of in-service treatment for pyuria, the objective medical evidence of record does not show that he has a current diagnosis of a urinary condition, including one manifested by pyuria.  The June 2008 VA examiner found the Veteran to not have a urinary tract infection.  The March 2011 VA examiner found no general systemic symptoms due to a genitourinary disease and specifically found him not to have a diagnosed genitourinary problem.  The March 2011 VA examiner also explained that in relation to the Veteran's reported symptom of dysuria, it was not caused by an in-service urinary condition.

The evidence of record, including the medical opinions of two VA examiners, found the Veteran to not have a urinary condition manifested by pyuria.  A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without a current diagnosis of a urinary condition manifested by pyuria, service connection on a direct basis cannot be found.

To the extent that the Veteran may be claiming that his currently reported dysuria is a urinary condition from service, the Board again notes that the March 2011 VA examiner specifically found the Veteran to not have a diagnosed disorder related to his genitourinary system.  The March 2011 VA examiner further specifically found dysuria to be a symptom unrelated to the Veteran's urinary condition in service.  Furthermore, the complaint of painful urination, in and of itself, is not a disability for which service connection may be awarded. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Additionally, to the extent that the Veteran may be contending that his in-service pyuria caused his chronic kidney disease, the Board again notes that the VA examiners found no such relationship.  The June 2008 VA examiner found the Veteran's renal insufficiency to likely be a complication of his non-service-connected hypertension.  The July 2009 VA medical provider also found the Veteran's chronic kidney disease to be most likely due to his non-service-connected hypertension nephrosclerosis.  The March 2011 VA examiner similarly found the Veteran's chronic kidney disease to not be related to his urinary tract condition during service.  There is no medical evidence of record documenting a relationship between the Veteran's reported symptom of dysuria or his diagnosed kidney disorder and service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for a urinary condition manifested by pyuria is denied. 


ORDER

Service connection for a urinary condition manifested by pyuria is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


